DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to the amendments filed on 02/14/2022. Claims 1-15 are pending.  In the interest of facilitating compact prosecution the examiner invites the applicant to continue to contact the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 14 and 15 it is not clear how the “values of the physical time source” is adjusted “based on an amount of resources allocated to “the software execution environment for executing an operation”, since there are countless type of operations that could cause a change of an amount of resources to be allocated, for example, operation to cause a system to go to 
 
The dependent claims do not cure the 112(b) issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10 and 12-15 are rejected under 103 over Landers (U.S. Pat. 9459652) in view of Vincent (U.S. Pat. 10817606) and in further view of Song (U.S. Pat. 8086890).
Landers and Song references have been previously cited.

As per claim 1 Landers teaches the invention substantially as claimed including a non-transitory machine-readable storage medium comprising instructions that when executed cause a processor (col 9 lines 12-40) to: maintain in a computer system, a set pseudo reference clocks are local to the host computer itself and not disciplined to an external reference time source, therefore they measure logical time source not wall-clock time that are disciplined to an external reference); 
	compute a set of virtual time sources based on the set of physical time sources, wherein the set of virtual time sources operate independently of the set of physical time sources, and wherein the set of virtual time sources are dynamically managed, by a virtualization management environment managing a software execution environment (Fig. 2, col 4 lines 28-49, col 5 line 44 – col 6 line 10, col 6 lines 31-39, 55-60 hypervisor or VMM provides a plurality of virtual reference clocks, to any virtual machines that it manages, that corresponds to pseudo reference clocks); and present the set of virtual time sources to the software execution environment as the set of physical time sources (Figs. 3 and 4, col 7 lines 19-26, 49-51 reference time are supplied to corresponding virtual reference clock of VM, thus presenting the computed virtual times from the virtual reference clocks to the guest OS of the VMs). 
Landers does not explicitly teaches that wherein the management of set of virtual time sources entails perform time dilation to adjust values of the physical time sources for the set of virtual time sources based on an amount of resources allocated to the software execution environment for executing an operation.

However Vincent teaches that wherein the management of set of virtual time sources entails perform time dilation to adjust values of the physical time sources for the time dilation is for a VM-based virtual environment, when it is detected that a call to cause a system running a process to sleep, this sleep call would cause amount of resources allocated to the  VM-based virtual environment to be greatly reduced, since the system would be put into a sleep mode as result of the sleep call).
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Landers and Vincent because both are directed towards management of timing information for virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Vincent into that of Landers because Vincent provides improves security of a computing system through management of timing information for virtual machines  (col 1 lines 44-62).

Landers as modified by Vincent does not explicitly teach that the time sources that measures logical time are physical/hardware.  
However Song explicitly teach that time sources that measures logical time are physical/hardware (col 1 lines 30-46, col 3 line 39 – col 4 line 32 a computing devices have multiple different kind of local timers that can be managed by a VMM, these local timers count logical time since they are not synchronized with an external source).
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Song and Landers as 

As per claim 3 Vincent teaches wherein the instructions to compute a set of virtual time sources include instructions to advance the set of virtual time sources at a faster rate than the set of physical time sources (col 6 lines 25-37, col 9 line 60 - col 10 line 13; col 16 lines 29-34, col 17 line 55 – col 18 line 14).  

As per claim 10 Landers teaches wherein the software execution environment is a virtual machine (Figs. 1 and 2, col 3 lines 1-30).  

As per claim 12 Landers teaches wherein the instructions to compute the set of virtual time sources include instructions to dynamically adjust a rate at which the set of virtual time sources advance at periodic intervals of absolute time (col 7 lines 27-51 compute reference time from multiple reference timing sources at periodic intervals).  

As per claim 13 Landers teaches wherein the set of virtual time sources are a first set of virtual time sources, and further including instructions that when executed cause the processor to: compute a second set of virtual time sources based on the set of physical time sources, wherein the second set of virtual time sources operate 

As per claims 14 and 15 they are method and system versions of claim 1.  Therefore they are rejected for the same reasons, mutatis mutandis, as those presented for claim 1.

Claims 2, 4, 5, 8, 9 and 11 are rejected under 103 over Landers (U.S. Pat. 9459652) in view of Vincent (U.S. Pat. 10817606), Song (U.S. Pat. 8086890) and in further view of Inakoshi (U.S. Pat. 8539010).
Landers, Song and Inakoshi references have been previously cited.

As per claim 2 Landers as modified by Vincent and Song does not explicitly teach wherein the instructions to compute a set of virtual time sources include instructions to advance the set of virtual time sources at a slower rate than the set of physical time sources.
	However, Inakoshi teaches wherein the instructions to compute a set of virtual time sources include instructions to advance the set of virtual time sources at a slower hypervisor contains a timer modulation unit that changes the periods of timing information for virtual timers, when period is increased virtual timers are running at slower rate than the set of physical time sources).  
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Landers as modified by Vincent and Song and Inakoshi because both are directed towards management of timing information for virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Inakoshi into that of Landers as modified by Vincent and Song because Inakoshi provides details on ways to improve accuracy and reliability of management of timing information for virtual machines (col 2 lines 23-30, col 9 line 45- col 10 line 4).

As per claim 4 Inakoshi teaches wherein the instructions to compute a set of virtual time sources include85830666 18instructions to advance the set of virtual time sources responsive to the software execution environment allocating CPU resources and 1/O resources (col 5 line 40 – col 6 line 10, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 virtual timer are advanced for a virtual machine when the virtual machine is using its share of CPU and I/O).  

As per claim 5 Inakoshi teaches wherein the instructions to compute a set of virtual time sources include instructions to dynamically adjust a rate at which the set of virtual time sources advance (Figs. 3, 6, 15, col 2 lines 43-64, col 10 line 59 – col 11 line 20, col 18 lines 10 – 28, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 hypervisor contains a timer modulation unit that changes the periods of timing information for virtual timers).

As per claim 8 Inakoshi teaches wherein the instructions to compute the set of virtual time sources include instructions to: dynamically adjust a rate at which the set of virtual time sources advance in proportion to the amount of resources allocated to the software execution environment (Figs. 3, 6, 15, col 2 lines 43-64, col 10 line 59 – col 11 line 20, col 18 lines 10 – 28, col 19 lines 25-56, col 20 lines 3-56, col 21 lines 47-65, col 22 lines 60-64, col 23 lines 17-23, 41- col 24 line 7, col 24 lines 20-65 virtual timers are modulated based on ratio of time that virtual machine spent on using CPU and I/O resources).  

As per claim 9 Inakoshi teaches further including instructions that when executed cause the processor to adjust the set of virtual time sources using a hypervisor (col 19 lines 24-30, col 24 lines 15-23).  

As per claim 11 Inakoshi teaches wherein the instructions to compute the set of virtual time sources include instructions to: dynamically advance the set of virtual time sources or increase a rate at which the set of virtual time sources advance in response 

Claim 6 is rejected under 103 over Landers (U.S. Pat. 9459652) in view of Vincent (U.S. Pat. 10817606), Song (U.S. Pat. 8086890) and in further view of Tsirkin et al (U.S. Pub. 2012/0159138).
Landers, Song and Tsirkin references have been previously cited.

As per claim 6 Landers as modified by Vincent and Song does not explicitly teach wherein the instructions to compute the set of virtual time sources includes instructions to: prevent time outs from occurring within the software execution environment by adjusting, at a fixed rate, a rate at which the set of virtual time sources advance.
	However Tsirkin explicitly teaches wherein the instructions to compute the set of virtual time sources includes instructions to: prevent time outs from occurring within the software execution environment by adjusting, at a fixed rate, a rate at which the set of virtual time sources advance ([0017], [0026]).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Tsirkin and Landers as modified by Vincent and Song because both are directed towards management of timing information for virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Tsirkin into that of Landers as modified by 

Claim 7 is rejected under 103 over Landers (U.S. Pat. 9459652) in view of Vincent (U.S. Pat. 10817606), Song (U.S. Pat. 8086890) and in further view of Banga et al (U.S. Pat. 8752047).
Landers, Song and Banga references have been previously cited.

As per claim 7 Landers as modified by Vincent and Song does not explicitly teach further including instructions that when executed cause the processor to create a virtual machine template by the software execution environment.  
	However Banga explicitly teaches further including instructions that when executed cause the processor to create a virtual machine template by the software execution environment (col 15, line 1-24, FIG. 5, Cognitive assist module 236 in VM 230 create the VM templates on demand or create and store them while monitoring the usage of the client).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Banga’s teaching to Landers as modified by Vincent and Song invention in order to provide a low latency user experience, VMs are created very quickly by cloning the VM from a template VM that has been pre-loaded in memory at system boot time, while considering the rules and policies and ensuring the security or the client on an as needed basis (col 9, line 35-46).


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mikhaylov et al (U.S. Pat. 10054978) teaches dilation of virtual timer when a process is executing in debug mode so that other processes can sync up with it.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.